Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-9 are pending in the current application.
Claims 7-9 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 7/5/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards a sputtering target.  Claim 1 contains further limitations of the properties of the target with respect to its structural measurements ‘after bonding the target material’.  It is unclear as to whether ‘the sputtering target’ is actually a structure encompassing a target material, bonding material, and possibly unmentioned backing material, or whether the limitations to the flaw detection properties are solely intended use of the sputtering target.  The claims are therefore indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2004132725A) in view of Tao (US 20160111264).

As to claim 1 Hayashi discloses a sputtering target bonded to a backing plate in which the bonding material is tested by ultrasonic flaw detection of the immersed structure and comparison of the reflection intensities to a baseline value to determine whether gaps or other flaws are present (English translation abstract; paragraphs 45-47) and determination of whether the target is good or bad when measured data exceeds a threshold value (paragraph 27).
As to the specific limitation of the maximum to minimum intensity being 0.7, Hayashi explicitly discloses determination of a ‘good’ target bonding by comparing measured intensity values to a ‘reference’ baseline and ensuring the measured values are within a ‘threshold value’ of the reference baseline, as discussed above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because the purpose of Hayashi is to ensure good bonding to prevent separation of the target and backing during sputtering (paragraph 3), a relative low threshold value would be used to prevent many large gaps in the good/pass targets.  A low threshold value would thus ensure maximum and minimum peaks to be relatively close in value and therefore be close to value in 1, as the lower the value the more differential of intensity is present and more, larger gaps in bonding are present.  Therefore, for the reasons given above, one of ordinary skill in the art would recognize using a low threshold value which in turn would give a value above 0.7 for the ‘B/A’ calculation.

	Hayashi, while disclosing a tested target and backing structure, is silent as to the water absorption rate of the target material.

	Tao discloses a target material for use in forming layers in specific semiconductor products (abstract; paragraph 1).  Tao discloses the target is formed of a high theoretical density InGaZn oxide target (abstract; paragraph 111: IGZO target; paragraph 41: density over 90%, preferably 99%).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Tao, with the tested structure of Hayashi, because this allows for a successfully bonded target (Hayashi at abstract) with materials useful for semiconductor products (Tao at paragraph 1).

	Although Tao does not explicitly disclose the water absorption properties of its formed targets, Tao discloses a material with the same composition of the instantly claimed target (as indicated within dependent claims 2-3 below, specifying InGaZn and composition requirements) with as high a theoretical density as possible (which further suppresses ability to absorb water).  It is therefore believed the target of Tao will necessarily have the same resulting properties of the target of the instant disclosure, including the required water absorption rate.

As to claims 2-3, Tao discloses an In/Ga/Zn target with 1:1:1 target composition [0.33/0.33/0.33 atomic ratios] (paragraph 111).
As to claim 6, Tao discloses a relative density of over 90% (abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tao as applied to claim 1 above, and further in view of Fujimari (US 20150200082).

As to claim 4, Tao discloses a IGZ type target, but is silent as to specific impurities contained therein.
Fujimaru discloses an ITO containing target in with Ga and Zn may be added (paragraph 20) and contains impurities including chlorine, nitrogen and carbon which can be reduced in the production method to obtain a high purity target (abstract; paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that impurities including Cl, N and C may be present in the target of Tao, as disclosed by Fujimaru, because these elements are present in the formation of the constituent metals and can be reduced (Fujimaru at paragraph 20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tao and Fujimaru, as applied to claim 4 above, and further in view of Zhuang (US 20160326633).
As to claim 5, Tao and Fujimaru disclose a high purity target with reduced concentrations of impurities, as discussed above, but are silent as to specific concentrations under 30 or 5 ppm.
Zhuang discloses a deposition target for semiconductor products, including metal oxide constituents such as IGZO, in which the impurities are reduced in the target to obtain a high purity film (paragraph 3-4, 41).  Zhuang discloses keeping the total impurity content of the target under 10ppm (paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain low impurity concentrations, such as taught by Zhuang, in the target of Tao and Fujimaru, because this allows for formation of high purity semiconductor films (Zhuang at paragraph 41).




Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794